In an action to enjoin defendant from terminating a franchise agreement, etc., and to recover money damages, defendant appeals from an order of the Supreme Court, Westchester County, dated December 19, 1972, which granted plaintiff’s motion for a preliminary injunction and denied defendant’s request that plaintiff’s bond be increased. Order affirmed, with $20 costs and disbursements. It is hereby directed that the case proceed to trial at the May Term, that plaintiff shall pay all pertinent fees for placement of the case on the Trial Calendar and that all preliminary proceedings necessary for the trial be taken immediately. Hopkins, Acting P. J., Latham, Gulotta and Benjamin, JJ., concur.